Name: Commission Regulation (EEC) No 2204/86 of 14 July 1986 amending Regulation (EEC) No 2006/80 determining the intervention centres for cereals
 Type: Regulation
 Subject Matter: competition
 Date Published: nan

 15 . 7 . 86 Official Journal of the European Communities No L 191 / 13 COMMISSION REGULATION (EEC) No 2204/86 of 14 July 1986 amending Regulation (EEC) No 2006/80 determining the intervention centres for cereals THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1 579/86 (2), and in particular Article 3 (8) thereof, Whereas Council Regulation (EEC) No 1 145/76 (3) lays down the rules applicable for determining intervention centres for cereals ; Whereas the intervention centres were determined by Commission Regulation (EEC) No 2006/80 (4), as last amended by Regulation (EEC) No 3756/85 (*) ; whereas, following the consultation provided for by Article 3 (8) of Regulation (EEC) No 2727/75, the list of the said centres should be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,  In the department of 'Marne , the 'Coligny centre is replaced by the 'Val des Marais ' centre .  In the department of 'Nord', the 'Cambrai' centre is replaced by the 'Valenciennes' centre .  In the department of 'Deux-Sevres', the 'Niort ­ Saint Florent' centre is replaced by the 'CrÃ ¨che' centre . 2. Part 'Federal Republic of Germany' : In the 'Land Bayern ', the 'Hettenshausen' centre is replaced by the 'Dietfurt' centre . 3 . Part 'Spain' :  In the 'comunidad autonoma Navarra', the 'Villa ­ franca' centre is replaced by the 'Villafranca-Viana' centre .  In the 'comunidad autonoma Castilla-Leon' Provincia de Valladolid', the 'Mayorga' centre is added for common wheat and barley.  In the 'comunidad autonoma Castilla-La Mancha, Provincia de Albacete', the 'Balazote' centre is deleted from the end of the list.HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 2006/80 is hereby amended as follows : 1 . Part 'France' :  In the department of 'Charente-Maritime', the 'Aigrefeuille-Le-Thou' centre is replaced by the 'La Rochelle-Pallice' centre . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1986 . This Regulation shall be binding m its entirety and directly applicable in all Member States . Done at Brussels, 14 July 1986. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 139, 24 . 5 . 1986, p. 29 . O OJ No L 130 , 19 . 5 . 1976, p. 8 . b) OJ No L 197, 30 . 7 . 1980, p. 1 . (5) OJ No L 356, 31 . 12 . 1985, p . 52.